ORDER

PER CURIAM.
Motorist appeals from the judgment of the Circuit Court of St. Louis County, which upheld the Director of Revenue’s decision that he had refused to take a breathalyzer test. Motorist claims that he was not given *602twenty minutes to contact an attorney, pursuant to section 577.041 RSMo (Cum.Supp. 1996). Motorist also claims that the police lacked reasonable grounds to believe he was driving while intoxicated.
No error of law appears, and a -written opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).